WALLACE, Circuit Judge,
(after stating the facts.) It is altogether unlikely that an invention which is so useful and meritorious as the one which is the subject of the patent in suit, and which, as soon as it was patented, and introduced to the notice of quarrymen, was so immediately and generally recognized as an extremely valuable one, would have made no mark, and slumbered in obscurity, if it had been known and used by intelligent quarrymen any considerable length of time before it was patented. The defense of prior use made by the evidence for the defendants is an unusúally weak one, tested by the rules which apply to such a defense, and falls far short | of the satisfactory demonstration which is required to overcome the presumption of novelty arising from the grant of letters patent. American Bell Tel. Co. v. People’s Tel. Co., 22 Blatchf. 531, 536, 22 Fed. Rep. 309. A decree is ordered for the complainant.